Title: [Thursday November 2. 1775]
From: Adams, John
To: 


      On Thursday November 2. 1775 Congress resolved that the Committee appointed to carry into Execution the Resolves of Congress for fitting out four armed Vessells, be authorized to draw on the Continental Treasurers from time to time, for as much cash as shall be necessary for the above Purpose, not exceeding the Sum of one hundred thousand dollars, and that the said Committee have Power to agree, with such Officers and Seamen as are proper to man and command said Vessells, and that the Encouragement to such Officers and Seamen be, One half of all Ships of War made prize of by them, and one third of all transport Vessels, exclusive of Wages.
     